DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2021 was filed after the mailing date of the Non-Final Office Action on 3/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt – Reg. No. 72,784 on 07/12/2021.
The application has been amended as follows: 
Regarding claim 1, “comprising a transmitting module or the modules comprising” has been changed to -- comprise -- in lines 8-9. 
Regarding claim 16, “comprising a transmitting module or the modules comprising” has been changed to -- comprise -- in line 10.
Regarding claim 18, “comprising a transmitting module or the modules comprising” has been changed to -- comprise -- in lines 9-10.

Allowable Subject Matter
Claims 1-10, 12-13, 16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a radio frequency system with four antenna comprising m antennas divided into at least two group; a radio frequency processing circuit comprising modules which are the same in number as the at least two antenna groups, each module being coupled with one antenna, and the modules comprising a transmitting module or transmitting module and receiving module; and a radio frequency transceiver coupled with the radio frequency processing circuit; wherein the receiving module comprises two signal receiving channels, each signal receiving channel comprises two LNAs and two filter; a first transfer switch, a second transfer switch, and 
Regarding claims 2-10 and 12-13:
Claims 2-10 and 12-13 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the first transfer switch has a first T port coupled with a first filter coupled with a first LNA, and the first LNA is coupled with a first T port of the second transfer switch; wherein the first transmit switch has a second T port coupled with a second filter coupled with a second LNA, the second LNA is coupled with a second T port of the second transfer switch; wherein the internal Bypass channel is coupled between a third T port of the first transfer switch and a third T port of the second transfer switch; and wherein the second transfer switch has a P port configured to be coupled with the transmitting module as recited in claims 16 and 18 for the same reason stated in claim 1 above.
Regarding claim 19:
Claim 19 is allowed as being dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANICE N TIEU/           Primary Examiner, Art Unit 2633